Ford v State of New York (2014 NY Slip Op 06798)
Ford v State of New York
2014 NY Slip Op 06798
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2013-10539

[*1]Bianca Ford, appellant, 
vState of New York, respondent. (Claim No. 118881)
Alan D. Levine, Kew Gardens, N.Y., for appellant.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Bethany A. Davis Noll of counsel), for respondent.
DECISION & ORDER
In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Mignano, J.), dated August 7, 2013, which, after a nonjury trial, is in favor of the defendant and against her dismissing the claim.
ORDERED that the judgment is affirmed, with costs.
The claimant was visiting her boyfriend, a prisoner at the Sing Sing Correctional Facility, a maximum security prison, when she was assaulted by an inmate in the visiting room. The claimant did not know the inmate, and the attack was sudden and unprovoked. Several employees of the New York State Department of Corrections and Community Supervision testified at trial that, to their knowledge, no visitor to the Sing Sing Correctional Facility had ever been attacked by an inmate in the visiting room prior to the subject incident. Following a nonjury trial on the issue of liability, the Court of Claims dismissed the claim.
Contrary to the claimant's contentions, the Court of Claims properly dismissed her claim. Our review of the record of this nonjury trial (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499; Levin v State of New York, 32 AD3d 501, 502) compels the conclusion that the determination of the Court of Claims, finding that the attack on the claimant was not reasonably foreseeable, was warranted by the facts (see Flaherty v State of New York, 296 NY 342; Levin v State of New York, 32 AD3d 501; cf. Barnette v City of New York, 96 AD3d 700; Vasquez v State of New York, 68 AD3d 1275).
In view of the foregoing, we do not reach the merits of the remaining contentions raised by the parties.
MASTRO, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court